Opinion issued December 6, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00751-CV
                            ———————————
                     IN RE TYRONE RICHARD, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION1

      Relator, Tyrone Richard, has filed a petition for writ of mandamus, seeking a

response to a motion that he filed. Relator’s petition for writ of mandamus is

denied.




1
      The underlying case is The State of Texas v. Approximately $3,698.00, cause
      number 2012-13937, pending in the 269th District Court of Harris County, Texas,
      the Honorable Dan Hinde presiding.
                                 PER CURIAM


Panel consists of Chief Justice Radack and JusticFes Jennings and Bland.




                                        2